Citation Nr: 1759653	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 24, 2017, and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

In October 2017, prior to the promulgation of a decision in the appeal, the Board received written notification that the Veteran wished to withdraw his appeal for an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an increased rating for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  By an October 2017 written submission, the Veteran's representative informed VA of the Veteran's desire to withdraw any appeals associated with his claim for an increased rating for PTSD.
As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction over the issue of entitlement to an increased rating for PTSD and it is dismissed.


ORDER

The appeal for an increased rating for PTSD is dismissed. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


